Citation Nr: 1420611	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  06-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a prostate disorder.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran's skin disorder is not related to his military service, or to any incident therein.

2.  The Veteran's prostate disorder is not related to his military service, or to any incident therein.

3.  The Veteran's kidney disorder is not related to his military service, or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

The RO's June 2005, March 2006, and June 2007 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 2006 and 2007 letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Thereafter, the claims were readjudicated several times, most recently in a November 2013 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran identified ongoing treatment with various private physicians. The Board previously remanded the claims to ensure all relevant, identified records were obtained, to the extent available.  The VA sent the Veteran numerous letters, most recently in November 2012, asking the Veteran to either provide identified private treatment records or provide VA a release form to obtain these records on his behalf.  The evidence of record contains private and VA medical records.  To the extent there may be outstanding records, the Board concludes VA has satisfied its duty to assist the Veteran in obtaining these records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The claims were previously remanded to provide the Veteran appropriate VA examinations for his claimed disorders.  He was afforded appropriate VA examinations in October 2013.  The Board finds the examinations and opinions provided are adequate.  The Veteran was afforded all appropriate diagnostic tests, the evidence of record was reviewed, his statements regarding symptomatology and pertinent history were considered, and detailed rationale was provided for all opinions rendered.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran's claimed disorders were diagnosed over a year after service, so the presumption is inapplicable here.

The Veteran has also contended that his skin disorder in particular may be attributable to in-service Agent Orange exposure.  A skin disorder known as chloracne has been presumptively associated with exposure to certain herbicide agents.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.307(a)(6), a veteran is presumed to have been exposed to certain herbicide agents, to include Agent Orange, if they served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  Here, however, the Veteran's DD-214 clearly indicates the Veteran never served in Vietnam.  Rather, the Veteran served in Korea from April 1970 to May 1971 as a security policeman.  
Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea, as follows:  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean [demilitarized zone] in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

38 C.F.R. § 3.307(a)(6)(iv).  The Department of Defense (DoD) provided a list of units that have been recognized as having served in areas along the Korean demilitarized zone (DMZ).  The Veteran in this case served in Korea during the relevant time period.  However, his confirmed Air Force assignment is not among the list of units recognized as having served in areas along the Korean DMZ.  For these reasons, the Board finds the Veteran cannot be presumed to have been exposed to Agent Orange herbicide.  

When a presumption is inapplicable, the Veteran is not precluded from establishing service connection on a direct basis.  In this case, the evidence of record does not contain any objective evidence of actual Agent Orange herbicide exposure.  Also, the medical evidence does not indicate a diagnosis of chloracne specifically.  Rather, during the pendency of this appeal, the Veteran has been diagnosed with acne rosacea and bacterial folliculitis.  Neither of these skin disorders are presumptively associated with herbicide exposure.

Service treatment records indicate the Veteran was seen frequently in the military complaining of blood in urine, burning urination, frequent urination, frequent nocturia, and/or urethral discharge.  In October 1970, the Veteran tested positive for gonorrhea.  At other times, diagnostic testing was negative.  The Veteran was also treated for his skin in December 1970.  At that time, he complained of bumps on his skin fearing he may have measles.  On examination, the physician noted the Veteran had an allergy to certain soaps and water.  Contact dermatitis was diagnosed.  It is noteworthy at that same time, the Veteran complained of "weak kidneys" and frequent urination, but no specific findings were noted at that time.  The Veteran's April 1973 separation examination does not indicate any chronic diagnoses related to the skin, kidneys, or prostate at the time of discharge.

After service, private and VA treatment records confirm diagnoses and treatment for various skin, kidney, and prostate disorders.  Specifically, VA outpatient treatment records note a medical history of renal artery stenosis, with a 1998 renal stent placement, acne rosacea, and benign hypertrophy of the prostate, with urinary obstruction.  These disorders are first reported decades after service.  Private treatment records indicate the Veteran was seen complaining of a rash in April 1995 with a 10 to 15 year history of breakouts.  The disorder was diagnosed as "bacterial folliculitis," but was not associated with any incident of his military service.  Indeed, although the post-service medical records indicate current diagnoses and treatment for skin, kidney, and prostate disorders, none of the evidence links any current diagnosis with any incident of service.  

In light of in-service complaints and treatment and the Veteran's current diagnoses, the claim was previously remanded to afford the Veteran appropriate VA examinations to determine the extent and likely etiology of any skin, prostate, or kidney disorder found.  The Veteran was afforded VA examinations in October 2013 in compliance with the Board's prior remand directive.

With regard to the Veteran's skin disorder the examiner noted the in-service contact dermatitis indicated in his service treatment records.  The Veteran reported to the examiner that he developed another rash with pustules on his neck, chest, and shoulders, which he developed approximately two years following separation from service.  The examiner explained that this was a very different rash that the one the Veteran had in the military.  Once he separated from the military, the examiner noted the Veteran worked in maintenance in a plastics factory.  While the in-service rash was "contact dermatitis," his post-service rash was "bacterial folliculitis."  The examiner explained that "contact dermatitis is a skin disorder in which the skin reacts to direct contact to a substance such as soaps, plants, etc.  Bacterial folliculitis is an infection of the hair follicle and is caused by a microorganism.  These are two very different conditions with different causes and treatments."  For these reasons, the examiner opined that the Veteran's current skin disorder was "less likely than not" incurred in or caused by the in-service treatment of contact dermatitis or any other incident of his military service.

With regard to the prostate and kidney disorders, the examiner noted the Veteran's in-service treatment for burning urination, nocturia, gonorrhea, and claimed history of kidney infection.  The examiner also noted the Veteran's 1998 treatment for renal artery stenosis, as well as treatment for prostate hypertrophy, which the Veteran reported as being diagnosed in the 1980s.  The examiner found these disorders "less likely than not" related to his military service.  Rather, the in-service symptoms were associated with uncomplicated non-specific urethritis and gonoccal urethritis.  "This uncomplicated STD is limited to the lower GU tract and is not associated with kidney disease...[or] prostate disease." 

The Board finds the VA examiner's opinions probative.  They are based on a thorough physical examination, a complete review of the claims folder, and consideration for the Veteran's reported history of symptoms.  Moreover, no medical professional has ever associated the Veteran's skin, kidney, or prostate diagnoses to any incident of service.

The Veteran indicated he was exposed to asbestos during his military service as a result of being in old buildings and dealing with old equipment in the military.  While he does not indicate his skin, prostate, or kidney diseases were caused by asbestos, he does contend he was exposed to asbestos.  These types of diseases have not been identified by VA as diseases likely to result from exposure to asbestos.  No medical professional has ever linked the Veteran's skin, prostate, or kidney diagnoses with claimed in-service exposure to asbestos.  

The Veteran's lay statements were considered.  Lay statements are competent evidence relating to symptoms or facts of events that were observed and are within the realm of personal knowledge, but such statements are not competent evidence to establish that which would require specialized knowledge or training, such as medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and holding that mere conclusory generalized lay statement that service event or illness caused the claimant's current disorder is insufficient to require VA to provide an examination).  In this case, statements as to whether the Veteran's skin, prostate, and kidney disorders are related to his military service are complex medical questions that do not lie within the range of common experience or common knowledge, but require special experience or special knowledge.  Id. 

Although he had some in-service complaints and treatment related to the skin, prostate, and kidney, the medical evidence does not associated the Veteran's current diagnoses with the in-service treatment or any other incident of his military service.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, to include as due to herbicide exposure, is denied.

Service connection for a prostate disorder is denied.

Service connection for a kidney disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


